ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEES
Robert A. Jorczak                                          Lee C. Christie
Ice Miller LLP                                             Katherine A. Franke
Indianapolis, Indiana                                      Cline Farrell Christie Lee & Bell, P.C.
                                                           Indianapolis, Indiana
Erika L. Maley
Christopher A. Eiswerth                                    Gregory J. Bubalo
Sidley Austin LLP                                          Katherine A. Dunnington
Washington, DC                                             Bubalo Law PLC
                                                           Louisville, Kentucky



                                            IN THE
    COURT OF APPEALS OF INDIANA

Bayer Corporation, et al.,                                 August 19, 2020                        FILED
Appellants-Defendants,                                     Court of Appeals Case No.         Aug 19 2020, 8:07 am

                                                           19A-CT-625                             CLERK
                                                                                              Indiana Supreme Court
        v.                                                 Interlocutory Appeal from the
                                                                                                 Court of Appeals
                                                                                                   and Tax Court

                                                           Marion Superior Court
Rene Leach, et al.,                                        The Honorable James B. Osborn,
Appellees-Plaintiffs.                                      Judge
                                                           Trial Court Cause No.
                                                           49D14-1803-CT-12218




Bailey, Judge.




Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                      Page 1 of 41
                                             Case Summary
[1]   Rene Leach and more than thirty other women (collectively, the “Women”)

      claim that they were physically injured by a medical device called Essure,

      which was marketed as a form of permanent birth control. The Women sued

      Bayer Corporation and related entities—the alleged manufacturers of Essure.

      The nine-count complaint alleges liability under the Indiana Product Liability

      Act, the Uniform Commercial Code, and the Indiana Consumer Sales Act.

      Certain defendants (collectively, “Bayer”) moved for judgment on the

      pleadings, asserting that (1) the claims are preempted and (2) aspects of the

      complaint are deficient. The trial court denied the motion. Bayer appeals.1


[2]   We affirm in part, reverse in part, and remand for further proceedings.



                                   Discussion and Decision
                                           Standard of Review
[3]   A Trial Rule 12(C) motion “tests the sufficiency of a claim or defense presented

      in the pleadings[.]” KS&E Sports v. Runnels, 72 N.E.3d 892, 898 (Ind. 2017).

      “In reviewing a motion under 12(C), a court must ‘base [its] ruling solely on the




      1
        The trial court certified its interlocutory order, and we accepted jurisdiction. See Ind. Appellate Rule 14(B).
      We subsequently held oral argument and issued an opinion, which was vacated on transfer. See Bayer Corp. v.
      Leach, 147 N.E.3d 313 (Ind. 2020). The case is now before us on remand from the Indiana Supreme Court
      with a directive to “consider the viability of each of the [Women’s] claims.” Id. at 316. As to the claims,
      Bayer asserts that the nine-count complaint contains “in substance . . . six theories of liability,” which Bayer
      addresses in turn. Br. of Appellant at 19. However, we decline to follow Bayer’s suggested consolidation of
      the allegations. Instead, we generally take a count-by-count approach, addressing claims under each count.

      Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                                  Page 2 of 41
      pleadings’ and ‘accept as true the material facts alleged in the complaint.’”

      Bayer Corp. v. Leach, 147 N.E.3d 313, 315 (Ind. 2020) (alteration in original)

      (quoting KS&E Sports, 72 N.E.3d at 898). “A court should grant the motion

      ‘only when it is clear from the face of the pleadings that the plaintiff cannot in

      any way succeed under the operative facts and allegations made therein.’” Id.

      (quoting Noblesville Redev. Comm’n v. Noblesville Assocs. Ltd. P’shp, 674 N.E.2d
558, 562 (Ind. 1996)). “[W]e review a 12(C) ruling de novo.” KS&E Sports, 72
N.E.3d at 898.


                                     Regulatory Background
[4]   The Food and Drug Administration (the “FDA”) is a federal agency that

      enforces the Federal Food, Drug and Cosmetic Act (the “FDCA”), see 21

      U.S.C. ch. 9, including the Medical Device Amendments of 1976 (the

      “MDA”), see Pub. L. No. 94-295, 90 Stat. 539 (codified as amended in scattered

      sections of 21 U.S.C. ch. 9). In passing the MDA, Congress established a

      “rigorous regime” of pre-market approval (“PMA”) for Class III medical

      devices. Riegel v. Medtronic, Inc., 552 U.S. 312, 317 (2008). The Women allege

      that Essure is a Class III medical device that went through the PMA process.


[5]   To obtain PMA, a device manufacturer must submit a detailed application. See

      21 U.S.C. § 360e(c). The FDA grants PMA if it finds “‘reasonable assurance’

      of the device’s ‘safety and effectiveness.’” Riegel, 552 U.S. at 318 (quoting 21

      U.S.C. § 360e(d)(1)(A)). In making, selling, and distributing a device, the

      manufacturer must comply with all applicable federal requirements. See 21


      Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020         Page 3 of 41
      U.S.C. §§ 351(h), 352(q). There are generally applicable requirements,

      including manufacturing standards. See, e.g., 21 U.S.C. § 360j(f)(1)(A); 21

      C.F.R. part 820. Moreover, the FDA may impose device-specific requirements

      as a condition to PMA—for example, the FDA could require warnings on the

      label. See 21 U.S.C. § 360e(d)(1)(B)(ii); 21 U.S.C. § 360j(e). If a manufacturer

      violates a generally applicable requirement, the device is deemed either

      adulterated or misbranded (depending on which requirement was violated). See

      21 U.S.C. §§ 351, 352. Further, if a manufacturer violates a device-specific

      requirement, the device is deemed misbranded. See 21 U.S.C. § 352(q). Federal

      law prohibits selling adulterated or misbranded devices. 21 U.S.C. § 331(a).


[6]   Notably, although PMA results in a series of federal requirements, the FDCA

      itself provides no mechanism for private litigants to sue for non-compliance.

      Indeed, the FDCA specifies that enforcement proceedings “shall be by and in

      the name of the United States.” 21 U.S.C. § 337(a). Thus, although the federal

      government regulates medical devices, where—as here—a private litigant

      alleges injury from a device, the plaintiff must look to state law for a remedy.

      As to state law, there is a “historic primacy of state regulation of matters of

      health and safety.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996). However,

      because of the Supremacy Clause in Article VI of the U.S. Constitution, courts

      “must not give effect to state laws that conflict with federal laws.” Armstrong v.

      Exceptional Child Ctr., Inc., 575 U.S. 320, 324 (2015). Put differently, where state

      law conflicts with federal law, state law is preempted. See id.




      Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020         Page 4 of 41
                                          Express Preemption
[7]   One type of preemption is express preemption—where Congress has included

      “explicit preemptive text[.]” State v. Norfolk S. Ry. Co., 107 N.E.3d 468, 471

      (Ind. 2018). When legislation contains such text, courts “do not invoke any

      presumption against pre-emption but instead ‘focus on the plain wording of the

      [text], which necessarily contains the best evidence of Congress’ pre-emptive

      intent.’” Puerto Rico v. Franklin Cal. Tax-Free Tr,, 136 S. Ct. 1938, 1946 (2016)

      (quoting Chamber of Commerce of U.S. v. Whiting, 563 U.S. 582, 594 (2011)); see

      also Norfolk S. Ry. Co., 107 N.E.3d at 474 (applying no presumption and

      concluding that a claim was expressly preempted based on the preemptive text).


[8]   In the MDA, Congress included the following explicit preemptive text:


              [N]o State or political subdivision of a State may establish or
              continue in effect with respect to a device intended for human
              use any requirement . . .


                       (1) which is different from, or in addition to, any
                       requirement applicable under this chapter to the device,
                       and


                       (2) which relates to the safety or effectiveness of the device
                       or to any other matter included in a requirement
                       applicable to the device under this chapter.




      Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020            Page 5 of 41
       21 U.S.C. § 360k(a) (emphasis added).2 With this preemptive text, Congress

       established a uniform regulatory scheme. See id. That is, because different or

       additional state-law requirements are expressly preempted, manufacturers face

       only one standard of care—the federal standard of care. See id. In other words,

       Congress established both a regulatory floor and a regulatory ceiling. Through

       this centralized scheme, Congress prevented states from imposing burdensome

       regulations that could impede innovation or drive beneficial devices off the

       market. See Riegel, 552 U.S. at 326 (noting that the preemptive text suggests

       “the solicitude for those injured by FDA-approved devices . . . was overcome in

       Congress’s estimation by solicitude for those who would suffer without new

       medical devices if juries were allowed to apply the tort law of 50 States”).


[9]    For example, if the FDA requires monthly reporting and a state requires weekly

       reporting, the state law is unenforceable because it is expressly preempted. Cf.

       Riegel, 552 U.S. at 330 (noting that the explicit preemptive text precludes claims

       asserting a violation of state tort law “notwithstanding compliance with the

       relevant federal requirements”). It follows that a litigant could not predicate a

       claim on failing to make weekly reports; recovering would be tantamount to

       enforcing a requirement not found in federal law. See 21 U.S.C. § 360k(a).


[10]   Thus, due to the explicit preemptive text in the MDA, federal law supplies all

       germane standards of care. A state may provide a cause of action. However,



       2
         This clause applies unless the FDA grants a specific exception. 21 U.S.C. § 360k(b). Here, there is no
       indication that a specific exception applies.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                               Page 6 of 41
       any viable state-law claim must be premised on the violation of federal law.

       Therefore, enforceable state requirements—i.e., standards of care—must

       parallel federal requirements. See Riegel, 552 U.S. at 330 (recognizing the

       viability of parallel claims); McGookin v. Guidant Corp., 942 N.E.2d 831, 838

       (Ind. Ct. App. 2011) (“The MDA and Riegel could not be clearer that federal

       law broadly preempts any claim that would allow a jury to impose a standard of

       care different from or in addition to the FDA’s specific federal requirements.”);

       Bausch v. Stryker Corp., 630 F.3d 546, 552 (7th Cir. 2010) (noting that where

       state and federal requirements are effectively the same, the state requirements

       are not expressly preempted).


                                           Implied Preemption
[11]   Even if a claim is not expressly preempted, however, the claim could be

       impliedly preempted. See Norfolk, 107 N.E.3d at 471. There are two types of

       implied preemption—field preemption and conflict preemption. Id.


                                                 Field Preemption

[12]   Field preemption applies where Congress intended to exclusively occupy the

       field. Id. Here, the preemptive text leaves room for state-law claims premised

       on the violation of federal law. See 21 U.S.C. § 360k(a) (prohibiting different or

       additional state-law requirements). Thus, field preemption does not apply.


                                               Conflict Preemption

[13]   “Conflict preemption applies when it is ‘physically impossible’ to comply with

       both the state and federal laws” or “when state law does ‘major damage’ to the

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020       Page 7 of 41
       federal law’s purpose.” KS&E Sports, 72 N.E.3d at 905 (quoting Kennedy Tank

       & Mfg. Co., Inc. v. Emmert Indus. Corp., 67 N.E.3d 1025, 1029 (Ind. 2017)). The

       existence of preemptive text does not bar the “ordinary working” of conflict-

       preemption principles. Geier v. Am. Honda Motor Co., 529 U.S. 861, 869 (2000).


[14]   In Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001), the United States

       Supreme Court considered whether principles of conflict preemption precluded

       claims that a device manufacturer defrauded the FDA. The Court examined

       congressional intent, looking to the statute specifying that proceedings to

       enforce the FDCA “shall be by and in the name of the United States.” 21

       U.S.C. § 337(a). From the statute, the Court discerned “clear evidence that

       Congress intended that the MDA be enforced exclusively by the Federal

       Government.” Buckman, 531 U.S. at 352. The Court then disapproved of

       claims that “exist solely by virtue of the FDCA” while endorsing claims that

       rely on “traditional state tort law [that] had predated the federal enactments.”
Id. at 353. The Court determined that, where state-law claims exist solely

       because of the FDCA, allowing the litigation “would exert an extraneous pull

       on the scheme established by Congress.” Id. The Court concluded that those

       types of state-law claims—where “the existence of th[e] federal enactments”

       supplies a “critical element”—are impliedly preempted. Id.


[15]   Ultimately, to avoid both express and implied preemption, first, “the plaintiff

       must be suing for conduct that violates the FDCA (or else [the] claim is expressly

       preempted by [the explicit preemptive text]).” In re Medtronic, Inc., Sprint Fidelis

       Leads Prods. Liab. Litig., 623 F.3d 1200, 1204 (8th Cir. 2010) (quoting Riley v.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020         Page 8 of 41
       Cordis Corp., 625 F. Supp. 2d 769, 777 (D. Minn. 2009)). In other words, the

       plaintiff must allege and prove that the defendant violated an applicable

       standard set forth in the FDCA. See 21 U.S.C. § 360k(a). Second, “the plaintiff

       must not be suing [solely] because the conduct [exclusively] violates the FDCA

       (such a claim would be impliedly preempted under Buckman).” Sprint Fidelis

       Leads, 623 F.3d at 1204 (quoting Riley, 625 F. Supp. 2d at 777). Rather,

       because only the United States can enforce the FDCA, state law must have

       recognized an independent duty that now parallels the standard set forth in the

       FDCA. See Buckman, 531 U.S. at 352-53 (interpreting and applying 21 U.S.C. §

       337(a)). In short, the plaintiff’s claim is not preempted when the plaintiff is

       enforcing a duty (1) derived from traditional state tort law (2) mirroring a

       standard imposed by the FDCA. See id.


                                 Indiana Product Liability Act
[16]   Turning to the instant case, the Indiana Product Liability Act (“IPLA”)

       “governs all actions that are: (1) brought by a user or consumer; (2) against a

       manufacturer or seller; and (3) for physical harm caused by a product;

       regardless of the substantive legal theory or theories upon which the action is

       brought.” I.C. § 34-20-1-1. Indeed, as our Supreme Court has explained, it is

       “clear” that the Indiana General Assembly intended that the IPLA govern “all

       product liability actions, whether the theory of liability is negligence or strict

       liability in tort.” Stegemoller v. ACandS, Inc., 767 N.E.2d 974, 975 (Ind. 2002)

       (quoting Dague v. Piper Aircraft Corp., 418 N.E.2d 207, 212 (1981)); see also



       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020          Page 9 of 41
       Vaughn v. Daniels Co. (W. Va.), Inc., 841 N.E.2d 1133, 1144 (Ind. 2006).

       Whether the IPLA applies is a question of law. Stegemoller, 767 N.E.2d at 975.


[17]   A medical device falls within the IPLA definition of a product. See I.C. § 34-6-

       2-114 (defining “product” as “any item or good that is personalty at the time it

       is conveyed by the seller to another party” in a transaction not “wholly or

       predominantly the sale of a service rather than a product”). Moreover, a device

       manufacturer is a manufacturer or seller under the IPLA. See I.C. § 34-6-2-77

       (defining “manufacturer” as “a person or an entity who designs, assembles,

       fabricates, produces, constructs, or otherwise prepares a product . . . before the

       sale of the product to a user or consumer”); I.C. § 34-6-2-136 (defining “seller”

       as “a person engaged in the business of selling or leasing a product for resale,

       use, or consumption”). Further, the Women allege that they each underwent

       implantation procedures that would make them users or consumers. See I.C. §

       34-6-2-147 (giving “user” the same meaning as “consumer”); I.C. § 34-6-2-29

       (defining “consumer” as “any individual who uses or consumes the product”).

       Finally, the Women allege that they were physically harmed by Essure devices.


[18]   We conclude that the IPLA applies. Therefore, the only viable product-liability

       claims in the complaint are those recognized by the IPLA. See I.C. § 34-20-1-1.

       As to viable claims, the IPLA imposes liability on a manufacturer that


               puts into the stream of commerce any product in a defective
               condition unreasonably dangerous to any user or
               consumer . . . for physical harm caused by that product to the
               user or consumer . . . if:


       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020       Page 10 of 41
                        (1) that user or consumer is in the class of persons that the
                        seller should reasonably foresee as being subject to the
                        harm caused by the defective condition;


                        (2) the seller is engaged in the business of selling the
                        product; and


                        (3) the product is expected to and does reach the user or
                        consumer without substantial alteration in the condition in
                        which the product is sold by the person sought to be held
                        liable under [the IPLA].


       I.C. § 34-20-2-1 (emphasis added).


[19]   The IPLA establishes when a product is in a defective condition. Brewer v.

       PACCAR, Inc., 124 N.E.3d 616, 622 (Ind. 2019). Moreover, under the IPLA,

       there are only three ways a product can be in a defective condition: (1) if the

       product has a design defect, (2) if the product has a manufacturing defect, or (3)

       if the product has a defect because the manufacturer failed to give adequate

       information about the product, e.g., inadequate warnings or inadequate

       instructions. See I.C. §§ 34-20-2-1, -4-1, 4-2; see also Brewer, 124 N.E.3d at 621.


[20]   “[I]n an action based on an alleged design defect in the product or based on an

       alleged failure to provide adequate warnings or instructions regarding the use of

       the product,” the plaintiff “must establish that the manufacturer or seller failed

       to exercise reasonable care under the circumstances in designing the product or

       in providing the warnings or instructions.” I.C. § 34-20-2-2. Therefore, a

       negligence standard applies to those types of claims. See id. However, in an


       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020           Page 11 of 41
       action based on a manufacturing defect, the IPLA imposes liability

       “although . . . [the manufacturer] exercised all reasonable care in the

       manufacture and preparation of the product[.]” I.C. § 34-20-2-2. Therefore, a

       strict-liability standard applies to manufacturing-defect claims. See id.


                                             Negligence Per Se
[21]   Before addressing specific state-law claims under the IPLA, we note that the

       Women at times seek to import standards of care from the Indiana Uniform

       Food, Drug, and Cosmetic Act (“Indiana FDCA”), asserting liability under a

       theory of negligence per se. The Indiana FDCA imposes requirements on device

       manufacturers. See I.C. art. 16-42. Those requirements are “intended to be

       uniform with” the FDCA provisions that “outlaw the false advertisement of

       food, drugs, devices, and cosmetics”—“promot[ing] uniformity” in the

       enforcement of federal requirements. I.C. § 16-42-1-1. Because the Indiana

       FDCA is specifically designed to parallel federal requirements, we cannot say

       that the legislation is independent of the FDCA. Therefore, to the extent the

       Women premise liability on a standard imported from the Indiana FDCA, we

       conclude that the claim is impliedly preempted under the principles in Buckman.


                                         Manufacturing Defect
[22]   Indiana Code Section 34-20-4-1 provides the pertinent standard for whether a

       product is in a defective condition due to a manufacturing defect:


               A product is in a defective condition . . . if, at the time [the
               product] is conveyed by the seller to another party, it is in a
               condition: (1) not contemplated by reasonable persons among
       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020          Page 12 of 41
                those considered expected users of the product; and (2) that will
                be unreasonably dangerous to the expected user or consumer
                when used in reasonably expectable ways of handling or
                consumption.3


[23]   In Count 1 and Count 7, the Women allege manufacturing defects. 4 The

       Women specifically allege that Essure devices were “nonconforming products”

       in that they “failed to conform to the design and performance standards as

       described in the PMA and approved by the FDA.” Appellant’s App. Vol. 3 at

       137. The Women allege that Essure was “promoted, distributed, manufactured

       and used in a manner that is in violation of federal law, the FDCA, the MDA,

       and regulations promulgated thereunder[.]” Id. at 137-38. The Women also

       allege that Essure devices “were defective in manufacture because they did not

       comply with [Bayer’s] own design specifications[.]” Id. at 199. As to design

       specifications, the Women assert that “[v]iolating the conditions of [PMA] is

       another way of saying that the manufacturer violated the original design of the

       product and therefore creates a viable manufacturing defect claim.” Id. at 198.

       The Women assert that approval “includes not only the physical components of




       3
        We observe that the parties have not anchored their arguments in the pertinent statutory standards for
       cognizable defects under the IPLA. Indeed, the parties do not cite Indiana Code Section 34-20-4-1 or -4-2.
       4
         In Count 1, the Women do not use the phrase “manufacturing defect.” Nevertheless, the allegations in
       Count 1 track language in the foregoing standard. See Appellant’s App. Vol. 3 at 137 (alleging that Essure
       was “in a defective condition and unreasonably dangerous when put to a reasonably anticipated use”).
       Furthermore, the allegations focus on strict liability—and, as earlier discussed, the IPLA imposes strict
       liability only for manufacturing defects. See I.C. § 34-20-2-2. We therefore regard the allegations contained
       in Count 1 as allegations of manufacturing defects. As to Count 7, the Women separately allege “multiple
       manufacturing defects,” Appellant’s App. Vol. 3 at 197, under a heading of “IPLA - Negligent
       Manufacturing,” id. at 198. Although strict liability, rather than negligence, applies to manufacturing-defect
       claims, see I.C. § 34-20-2-2, we regard the allegations in Count 7 as allegations of manufacturing defects.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                               Page 13 of 41
       the product, but the labeling and intended use of the product as well,” and that

       violating a condition of PMA supports a manufacturing-defect claim. Id.


[24]   In Count 1, the Women allege several violations of federal requirements: (1)

       making false or misleading statements in connection with Essure; (2) the failure

       to investigate and report adverse events; (3) the failure to submit a PMA

       supplement and proactively strengthen warnings on the Essure label; (4) the

       failure to report new clinical investigations and studies; (5) the failure to comply

       with quality control standards; (6) the failure to establish and maintain

       procedures for implementing corrective and preventive action; and (7) the

       failure to ensure that Essure was of merchantable quality. Moreover, the

       Women allege that they were injured “[a]s a direct and proximate result of

       [Bayer’s] violations of one or more” of the federal requirements. Id. at 140.


[25]   In Count 7, the Women focus on the assembly and construction of Essure,

       alleging that Bayer “used non-conforming material” and “deviated from

       otherwise identical units from the same product line, manufactured with the

       same specifications.” Id. at 199. The Women allege ten ways in which the

       construction or assembly of individual Essure devices was defective, e.g., that

       “the no lead solder could in fact have trace lead in it[.]” Id. at 198. The

       Women further allege that the defective Essure devices caused their injuries.


                                             Adequacy of Pleading

[26]   Bayer argues that the Women failed to adequately plead their manufacturing-

       defect claims. In so arguing, Bayer at times directs us to federal cases applying

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020       Page 14 of 41
       a plausibility standard found in federal law. Cf. Ashcroft v. Iqbal, 556 U.S. 662,

       678 (2009) (explaining that, under federal law, a claim must be facially

       plausible). However, Indiana is “a notice-pleading state, . . . requir[ing] that

       pleadings ‘contain a short and plain statement of the claim showing that the

       pleader is entitled to relief, and a demand for relief.’” KS&E Sports, 72 N.E.3d

       at 901 (alteration in original) (quoting Ind. Trial Rule 8(A)). This “liberal”

       standard “merely requires that a ‘complaint . . . put the defendant on notice

       concerning why it is potentially liable and what it stands to lose.’” Id.

       (alteration in original) (quoting Noblesville Redev. Comm’n, 674 N.E.2d at 564).


[27]   According to Bayer, the Women failed to adequately plead a manufacturing-

       defect claim because the Women made “only a cursory effort to describe the

       manufacturing defects . . . [w]ithout any allegations to suggest that specific

       federal violations caused an identifiable defect that led to a particular injury[.]”

       Br. of Appellant at 52. Bayer also contends that “the Women’s failure to allege

       in more than [a] conclusory fashion that Bayer’s actions caused [the Women’s]

       injuries also renders the claim inadequately pled under Indiana law.” Id.


[28]   Turning to the complaint, the Women alleged that Bayer violated federal

       requirements and that those violations caused their physical injuries. The

       Women cited specific federal regulations that they claim Bayer violated. See id.

       at 138-39. The Women also provided a list of ten alleged defects related to the

       assembly or construction of individual devices. Further, the Women alleged—

       plaintiff-by-plaintiff—specific physical injuries. See, e.g., id. at 88 (noting that

       one plaintiff’s “post-procedure course has been marked by menorrhagia,

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020          Page 15 of 41
       extreme fatigue, abdominal pain, back pain, joint pain, and various skin

       rashes.”). Moreover, the Women alleged that the purported “defects . . . were a

       foreseeable and substantial contributing cause of the injuries and

       damages . . . that would not have occurred but for” using Essure. Id. at 140.


[29]   Having reviewed the matter, we conclude that Bayer has adequate notice of the

       manufacturing-defect claims under Indiana’s liberal standard. See KS&E Sports,
72 N.E.3d at 901; cf. Bausch, 630 F.3d at 558 (noting that “courts must keep in

       mind that much of the product-specific information about manufacturing

       needed to investigate a [manufacturing-defect] claim fully is kept confidential

       by federal law” and “[f]ormal discovery is necessary before a plaintiff can fairly

       be expected to provide a detailed statement of the specific bases for her claim”).


                                               Express Preemption

[30]   As earlier discussed, a claim based on a failure to comply with a federal

       requirement is not expressly preempted. See 21 U.S.C. § 360k(a)(1) (prohibiting

       claims based on different or additional requirements). For the most part, Bayer

       does not dispute that federal law imposed the requirements alleged in support of

       Count 1 and Count 7. However, Bayer argues that federal law expressly

       preempts claims premising liability on (1) failing to proactively strengthen

       warnings and (2) making false or misleading statements regarding Essure.

       According to Bayer, the alleged conduct did not violate a federal requirement.




       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020      Page 16 of 41
                                            Strengthening Warnings

[31]   In general, before a manufacturer may make a change “affecting the safety or

       effectiveness” of an approved device, the manufacturer “shall submit a PMA

       supplement for review and approval[.]” 21 C.F.R. § 814.39(a). Importantly,

       changing product labeling or packaging is the type of change that generally

       requires an approved PMA supplement. See id. Although an approved PMA

       supplement is generally required, a manufacturer may proactively make

       labeling changes that add or strengthen warnings. 21 C.F.R. § 814.39(d)(1),

       (d)(2). However, a manufacturer may instead decline to make proactive

       changes and continue making the device under the conditions the FDA set forth

       in issuing the PMA. See 21 U.S.C. § 360e(d)(5)(A)(i) (generally requiring a

       supplemental action “for any change to a device subject to an approved

       application . . . that affects safety or effectiveness”). A manufacturer may do so

       because “the FDA has determined that the approved form provides a

       reasonable assurance of safety and effectiveness.” Riegel, 552 U.S. at 323.


[32]   Of course, even if a device manufacturer declines to proactively make changes

       to the labeling, the manufacturer is subject to ongoing reporting requirements.

       See 21 U.S.C. § 360i(a); 21 C.F.R. § 803.50. For example, a manufacturer must

       timely report whenever it “become[s] aware of information, from any source,

       that reasonably suggests that a device . . . [m]ay have caused or contributed to a

       death or serious injury[.]” 21 C.F.R. § 803.50. Moreover, the FDA may

       withdraw PMA in light of the reported information—concluding that the device



       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020      Page 17 of 41
       is “unsafe . . . under the conditions of use prescribed, recommended, or

       suggested in the labeling[.]” 21 U.S.C. § 360e(e)(1).


[33]   Throughout the complaint, the Women attempt to premise liability on Bayer’s

       continued use of the approved Essure label. Indeed, the Women assert that,

       based on information known to it, Bayer should have proactively changed

       information on the label. Bayer focuses on these allegations in seeking

       judgment on the pleadings, asserting that federal law permitted—but did not

       require—proactively changing information on the approved label. Bayer

       maintains that any state-law claim premised on failing to take that permitted

       action is expressly preempted because federal law does not require the action.


[34]   As the Seventh Circuit explained: “Where a federal requirement permits a

       course of conduct and the state makes it obligatory, the state’s requirement is in

       addition to the federal requirement and thus is preempted.” McMullen v.

       Medtronic, Inc., 421 F.3d 482, 489 (7th Cir. 2005). Applying the foregoing

       principle, this Court rejected a similar claim premising liability on a failure to

       proactively strengthen warnings on an approved label: “We cannot imagine a

       plainer example of an attempt to impose a standard of care in addition to the

       FDA’s specific federal requirements.” McGookin, 942 N.E.2d at 838.


[35]   We conclude that federal law expressly preempts a manufacturing-defect claim

       based on failing to proactively strengthen warnings on the Essure label. See id.

       We therefore reverse the denial of the Trial Rule 12(C) motion as to that claim.

       Moreover, to the extent the Women predicate other tort claims on the alleged


       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020        Page 18 of 41
       failure to proactively strengthen warnings on the label, we reverse the denial of

       the Trial Rule 12(C) motion as to those expressly preempted claims as well.


                                        False or Misleading Statements

[36]   The Women also allege that Bayer violated federal requirements by making

       false or misleading statements. The Women quote several statements that they

       allege were false or misleading. For example, the Women allege that a patient

       brochure stated that Essure was “made from the same trusted, silicone free

       material used in heart stents,” but that the device was “not made from the same

       material as heart stents” and was instead “made of PET fibers, which trigger

       inflammation and scar tissue growth.” Appellant’s App. Vol. 3 at 174. Bayer

       does not dispute that it was required to refrain from making false or misleading

       statements regarding Essure. However, Bayer argues that the claim is expressly

       preempted because the challenged statements were either approved by the FDA

       or substantially similar to approved statements. Bayer directs us to several

       exhibits attached to a memorandum supporting its 12(C) motion. According to

       Bayer, the exhibits establish that the FDA approved the challenged statements.


[37]   Trial Rule 12(C) provides that “[i]f, on a motion for judgment on the pleadings,

       matters outside the pleadings are presented to and not excluded by the court,

       the motion shall be treated as one for summary judgment[.]” Although Bayer

       directs us to matters outside the pleadings, Bayer expressly denies that this case

       is at the summary judgment stage—treating summary judgment as a future

       event at which it might assert choice-of-law issues. See Br. of Appellant at 37

       n.7 (“Bayer does not concede that, at the summary judgment stage, Indiana law
       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020      Page 19 of 41
       rather than the law of other states would necessarily apply after an appropriate

       choice-of-law analysis.”). Because Bayer does not concede that this case is at

       the summary judgment stage, we decline to consider the exhibits attached to

       Bayer’s 12(C) motion.5


[38]   Ultimately, the pleadings alone do not establish that Bayer made only approved

       statements regarding Essure. Thus, based on the pleadings, we cannot say that

       a tort claim premised on false or misleading statements is expressly preempted.


                                                 Implied Preemption

[39]   We turn to whether the surviving manufacturing-defect claims are impliedly

       preempted. We find guidance in Bausch. There, the Seventh Circuit addressed

       whether a manufacturing-defect claim was impliedly preempted when premised

       on the violation of federal manufacturing requirements—conduct that would

       result in the device being “adulterated” under federal law. Bausch, 630 F.3d at

       557. The Court determined that the claim was not impliedly preempted:


                The defendants argue that [the] claim that the medical device was
                “adulterated” must be impliedly preempted because there is
                simply no state tort duty to manufacture a product that is not
                adulterated. We disagree. The MDA defines an “adulterated”
                device as a device “not in conformity with applicable




       5
         In their appellate brief, the Women acknowledge that, “at one point, [the] FDA did approve many of the
       [challenged] statements . . . related to the original Essure professional labeling.” Br. of Appellee at 40. Bayer
       directs us to this sentence, which it characterizes as a concession. Yet, assuming without deciding that the
       Women made a concession, Bayer nevertheless has not demonstrated its entitlement to judgment on the
       pleadings because the Women did not concede that all statements were approved—only some unspecified
       statements. Thus, this Court would have no way of identifying which claims are expressly preempted.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                                 Page 20 of 41
               requirements or conditions.” 21 U.S.C. § 351(h). While there
               may not be a “traditional state tort law” claim for an
               “adulterated” product in so many words, the federal definition of
               adulterated medical devices is tied directly to the duty of
               manufacturers to avoid foreseeable dangers with their products
               by complying with federal law. The evidence showing a
               violation of federal law shows that the device is adulterated and
               goes a long way toward showing that the manufacturer breached
               a duty under state law toward the patient.
Id. Although Bausch involved the condition of being “adulterated,” we find the

       Seventh Circuit’s reasoning equally applicable to the condition of being

       “misbranded,” which arises from the violation of (a) certain general

       requirements or (b) device-specific requirements imposed through PMA.

       Compare 21 U.S.C. § 351(h) (concerning the condition of being adulterated) with

       21 U.S.C. § 352(q) (concerning the condition of being misbranded); see also 21

       U.S.C. § 331(a) (prohibiting the sale of an adulterated or misbranded device).


[40]   Turning to Indiana tort law, a product has a manufacturing defect under the

       IPLA if “it is in a condition: (1) not contemplated by reasonable persons

       among those considered expected users of the product; and (2) that will be

       unreasonably dangerous to the expected user or consumer when used in

       reasonably expectable ways of handling or consumption.” I.C. § 34-20-4-1

       (emphasis added). Applying the Seventh Circuit’s analytical framework in

       Bausch, here, a fact-finder could find that the alleged failure to comply with a

       federal requirement created an adulterated or misbranded product condition

       that rendered the device to be in a “condition . . . not contemplated by

       reasonable persons” that was “unreasonably dangerous to the expected user[.]”
       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020         Page 21 of 41
Id. Put differently, a fact-finder could find that non-compliance with federal

       law constituted a manufacturing defect, in that a consumer would not anticipate

       being implanted with a misbranded or adulterated medical device. See id.


[41]   Such a claim does not exist “solely by virtue of the FDCA[.]” Buckman, 531
U.S. at 353. Rather, this type of claim is derived from traditional Indiana tort

       law that requires products to comport with the reasonable expectations of

       consumers. See I.C. § 34-20-4-1 (setting forth the pertinent standard, which

       involves whether the device is in a “condition . . . not contemplated by

       reasonable persons”); accord Bemis Co., Inc. v. Rubush, 427 N.E.2d 1058, 1061-62

       (Ind. 1981) (discussing common-law principles of strict liability that predated

       the IPLA and related to the expectations of an ordinary consumer), superseded

       by the IPLA; Perfection Paint & Color Co. v. Konduris, 258 N.E.2d 681, 685 (Ind.

       Ct. App. 1970) (noting that the justification for imposing common-law strict

       liability “rest[ed] upon the premise ‘that the seller, by marketing his product for

       use and consumption, has undertaken and assumed a special responsibility

       toward any member of the consuming public who may be injured by it’”

       (quoting Restatement (Second) of Torts § 402(A) cmt. c (Am. Law Inst. 1965))).


[42]   Furthermore, we discern no way in which permitting the state-law claim would

       conflict with federal law or inflict major damage on a federal purpose. To be

       sure, the success of certain claims might involve a finding that, had Bayer

       complied with federal law, the FDA would have taken certain steps in response.

       For example, the Women allege that Bayer failed to report adverse events. If a

       fact-finder so finds, it could determine that Bayer is liable on a theory that, had

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020        Page 22 of 41
       Bayer fulfilled its reporting duties, the FDA would have changed warnings on

       the label—deterring the Women from choosing Essure. Bayer suggests that

       allowing this type of claim would amount to impermissible second-guessing of

       the FDA, akin to a claim of fraud that would “‘inevitably conflict with the

       FDA’s responsibility to police’ violations of its own rules.” Br. of Appellant at

       45 (quoting Buckman, 531 U.S. at 350). Bayer points out that sister courts have

       found similar claims impliedly preempted on that basis. See, e.g., Mink v. Smith

       & Nephew, Inc., 860 F.3d 1319, 1330 (11th Cir. 2017) (noting that a theory of

       liability “based on a duty to file a report with the FDA . . . is very much like the

       ‘fraud-on-the-FDA’ claim the Supreme Court held was impliedly preempted”).

       Bayer also argues that allowing the claim would cause manufacturers, in an

       abundance of caution, to report a deluge of information that would burden the

       FDA. However, in the instant example, a manufacturer is already obligated to

       report, and it could be liable only by failing to report what the FDA requires.


[43]   Although we acknowledge Bayer’s reading of Buckman, we do not read the case

       so expansively as to preclude a fact-finder from deciding how the FDA would

       have responded to required reporting. Moreover, we are not persuaded that

       allowing such claims would interfere with the federal regulatory scheme.

       Ultimately, we regard the Seventh Circuit’s approach as the most persuasive.

       As the Seventh Circuit noted, “[t]he idea that Congress would have granted

       civil immunity to medical device manufacturers for their violations of federal

       law that hurt patients is, to say the least, counter-intuitive.” Bausch, 630 F.3d at

       549. Under the Seventh Circuit’s approach, a claim based on “the breach of a


       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020        Page 23 of 41
       recognized state-law duty” is not impliedly preempted where the plaintiff “can

       show that she was harmed by a violation of applicable federal law.” Id. at 558.


[44]   We conclude that the manufacturing-defect claims are not impliedly preempted.

       Moreover, for the foregoing reasons, we ultimately conclude that, to the extent

       the Women allege that Bayer violated applicable federal requirements, the

       Women have stated viable claims of manufacturing defects under the IPLA.6


                             Inadequate Warnings or Instructions
                                                  Failure to Warn

[45]   Indiana Code Section 34-20-4-2 provides the standard for whether a product is

       in a defective condition due to a failure to give adequate warnings: “A product

       is defective . . . if the seller fails to . . . properly package or label the product to

       give reasonable warnings of danger about the product . . . when the seller, by

       exercising reasonable diligence, could have made such warnings . . . available

       to the user or consumer.”




       6
         In so concluding, we note that when Bayer addresses the claims of manufacturing defects, it focuses only on
       allegations in Count 7 involving the assembly and construction of specific Essure devices. Notably, the IPLA
       provides that a manufacturing defect arises not merely from product assembly and construction but more
       generally from the “condition” of a product. I.C. § 34-20-4-1; cf. I.C. § 34-6-2-77 (defining “[m]anufacturer”
       under the IPLA as “a person or an entity who designs, assembles, fabricates, produces, constructs, or
       otherwise prepares a product or a component part of a product before the sale of the product to a user or
       consumer” (emphasis added)). We also observe that, under common-law principles, there is a manufacturing
       defect if a product “departs from its intended design[.]” Restatement (Third) of Torts: Prod. Liab. § 2 (Am.
       Law. Inst. 1998). Were we tasked with applying common-law principles regarding manufacturing defects in
       this case, we could not say that a medical device is designed to be in an adulterated or misbranded condition.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                              Page 24 of 41
[46]   In Count 2, the Women allege that Bayer is liable for a failure to warn. In

       claiming a failure to warn, the Women allege that Bayer violated federal law by

       (1) failing to report or adequately respond to adverse events and (2) failing to

       report clinical investigations or studies.7 The Women allege that, had Bayer

       complied with the federal reporting requirements, the reported information

       would have reached physicians—who would have informed the Women of the

       risks of using Essure. The Women also allege that the FDA would have

       required stronger warnings, which would have informed the Women of the

       risks of using Essure. The Women further allege that, had they been informed

       of those risks, “they would have declined to have the [Essure] device implanted

       and they would not have suffered injuries.” Appellant’s App. Vol. 3 at 156.


[47]   Under the IPLA, a failure-to-warn claim is viable only if the packaging or

       labeling did not contain adequate warnings. See I.C. § 34-20-4-2 (providing that

       a product is defective “if the seller fails to . . . properly package or label the

       product to give reasonable warnings of danger about the product”).8 At bottom,

       then, the claim is that the manufacturer should have used different labeling or

       packaging. See id. However, as Bayer points out, the Women “do not allege

       that the warnings Bayer provided in any way deviated from the FDA-




       7
        The Women also predicate a claim on the failure to proactively strengthen the Essure label. As earlier
       discussed, that claim is expressly preempted because it is not premised on a violation of federal law.
       8
         Our legislature has not defined “package” or “label” in this context. Under federal law, “‘labeling’ means
       all labels and other written, printed, or graphic matter (1) upon any article or any of its containers or
       wrappers, or (2) accompanying such article.” 21 U.S.C. § 321(m). Moreover, “label” refers to “a display of
       written, printed, or graphic matter upon the immediate container of any article[.]” 21 U.S.C. § 321(k).

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                              Page 25 of 41
       approved” labeling or packaging. Br. of Appellant at 26. Moreover, federal

       law does not require use of any labeling or packaging other than that which the

       FDA approved. See 21 C.F.R. § 814.39(a) (generally requiring the submission

       of “a PMA supplement for review and approval by [the] FDA before making a

       change affecting the safety or effectiveness of the device” subject to PMA,

       including before making “[l]abeling changes” or “[c]hanges in packaging”). As

       the Seventh Circuit explained when considering a similar failure-to-warn claim,


               [a] claim that a manufacturer failed to provide an adequate
               warning at the time of sale would be based on the assertion that
               the manufacturer should have provided a different warning than
               the one approved by the FDA. Such a state-law claim would
               impose a requirement that was different from, or in addition to,
               the applicable federal requirements and would be preempted.


       McMullen, 421 F.3d at 488.


[48]   The Women direct us to caselaw from other jurisdictions recognizing a viable

       state-law claim for a failure to report to the FDA. See, e.g., Stengel v. Medtronic,

       Inc., 704 F.3d 1224, 1233 (9th Cir. 2013) (en banc) (recognizing a viable claim

       under Arizona law, a type of claim the Arizona Supreme Court later rejected in

       Conklin v. Medtronic, Inc., 431 P.3d 571, 578-79 (Ariz. 2018)), cert. denied; Hughes

       v. Boston Sci. Corp., 631 F.3d 762, 769-71 (5th Cir. 2011). The Women also cite

       a federal case accepting at the pleading stage that Indiana law imposes a duty to

       warn the FDA. See Fisk v. Medtronic, Inc., No: 3:17-CV-032, 2017 WL 4247983,

       at *6-7 (N.D. Ind. Sep. 25, 2017). However, the cited cases are distinguishable

       because they do not apply the pertinent definition of a defect under the IPLA.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020         Page 26 of 41
       That is, to prevail for a defect due to a failure to warn under the IPLA, a litigant

       must show that warnings on the labeling or packaging were inadequate. See

       I.C. § 34-20-4-2. Here, the Women claim that the approved labeling and

       packaging was rendered inadequate due to Bayer’s omissions—i.e., the failure

       to comply with federal reporting requirements. Yet, even assuming that Bayer

       failed to comply with federal reporting requirements, other federal law

       nevertheless required that Bayer use the approved labeling and packaging. See

       21 C.F.R. § 814.39(a). Under the MDA, a state cannot impose a different or

       additional requirement. See 21 U.S.C. § 360k(a)(1). Thus, the claims that

       Bayer is liable for a failure to warn under the IPLA are expressly preempted,

       and we therefore reverse the denial of the 12(C) motion as to such claims.9


[49]   In so concluding, we acknowledge the Women’s point that a manufacturer

       cannot “sit back and do nothing” when it receives certain information regarding

       product safety. Br. of Appellee at 31 (emphasis removed). We agree, in that

       there is a federal duty to report. See 21 U.S.C. § 360i(a); 21 C.F.R. § 803.50.

       Thus, although we discern no viable claim for a failure to warn under the

       IPLA—a claim that involves the adequacy of labeling or packaging—we clarify

       that the alleged violation of reporting requirements is potentially actionable as a

       manufacturing defect under the IPLA. As earlier discussed, such a violation




       9
         Having concluded that the Women have not identified a violation of federal labeling or packaging
       requirements, we need not address the parties’ arguments regarding whether a manufacturer’s duty to warn
       extends to a patient or only to a physician. See generally Nat. Gas Odorizing, Inc. v. Downs, 685 N.E.2d 155, 162
       n.10 (Ind. Ct. App. 1997) (discussing the “learned intermediary” exception to the duty to warn), trans. denied.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                                 Page 27 of 41
       would render the product to be in the condition of being adulterated or

       misbranded.


                                                Failure to Instruct

[50]   Indiana Code Section 34-20-4-2 provides the standard for whether a product is

       in a defective condition due to a failure to give adequate instructions: “A

       product is defective . . . if the seller fails to . . . give reasonably complete

       instructions on proper use of the product . . . when the seller, by exercising

       reasonable diligence, could have made such . . . instructions available to the

       user or consumer.”


[51]   In Count 5, the Women allege that Bayer is liable for failing to give adequate

       instructions regarding the use of Essure. The Women allege that, in issuing the

       PMA, the FDA imposed a “duty to train physicians” to safely use Essure,

       requiring Bayer to “use reasonable care” in the training. Appellant’s App. Vol.

       3 at 191. The Women allege that Bayer breached the applicable standard of

       care, causing injuries due to the improper implantation of Essure devices.


[52]   In addition to alleging that Bayer failed to comply with the federal training

       requirements, the Women allege that Bayer “independently undertook a duty of

       training physicians”—assuming duties beyond that which the FDA imposed.
Id. at 190. The Women allege that Bayer negligently performed those self-

       imposed duties and is therefore liable for the failure to adequately instruct.




       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020            Page 28 of 41
                                               Express Preemption

[53]   As to express preemption, Bayer disputes the scope of the FDA-imposed

       training requirements, directing us to an exhibit purportedly containing those

       requirements. Yet, for the reasons earlier discussed, we decline to consider

       matters outside the pleadings.10 We will therefore assume that the FDA

       imposed the training requirements alleged in the complaint. As to those alleged

       training requirements, Bayer asserts that the Women are essentially

       “challeng[ing] Bayer’s training program in general, claiming that the FDA-

       approved training program as a whole was deficient[.]” Br. of Appellant at 48.

       However, we do not read the complaint as challenging the adequacy of the

       FDA-imposed training requirements. Rather, the Women allege that Bayer

       negligently performed the required training. See Appellant’s App. Vol. 3 at 191

       (alleging that Bayer “breached [its] duties under the PMA and federal law to

       train physicians on the safe and proper use of Essure”). We conclude that the

       claim that Bayer is liable for negligently performing the FDA-required training

       is not expressly preempted because it is premised on the violation of purported

       federal requirements. See Bausch, 630 F.3d at 552 (noting that “state law claims

       based on violations of federal law are not expressly preempted” by the MDA).


[54]   To the extent the Women premise liability on allegedly negligent training that

       Bayer voluntarily undertook beyond the FDA-imposed requirements, the claim




       10
         We also observe that Bayer’s arguments regarding claims specific to Leach rely on matters outside the
       pleadings. Apart from acknowledging those arguments in this footnote, we otherwise do not address them.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                          Page 29 of 41
       is similar to a claim addressed in Medtronic, Inc. v. Malander, 996 N.E.2d 412

       (Ind. Ct. App. 2013). There, the plaintiff premised liability on allegedly

       deficient technical support that a device manufacturer’s representative gave to a

       physician during surgery. See id. at 414-15. The Malander Court noted that the

       technical support did not “involve the mere restatement of information given in

       the labeling,” i.e., information that the FDA approved. Id. at 419. Looking to

       persuasive caselaw, the Malander Court ultimately determined that the conduct

       at issue—a specific post-approval interaction with a physician—was extra-

       regulatory and not expressly preempted by the MDA. See id.


[55]   Bayer asserts that the instant case is distinguishable in that, in Malander, there

       was no indication that the FDA required any physician training whereas, here,

       the FDA required at least some degree of training “as part of Essure’s labeling.”

       Br. of Appellant at 48. Bayer appears to suggest that, because the FDA

       imposed a training requirement regarding Essure, the Women cannot premise a

       claim on the alleged negligent performance of additional training services.

       According to Bayer, that type of claim would be improperly premised on

       requirements not found in federal law, i.e., different or additional duties.


[56]   However, we conclude that, to the extent the Women premise liability on

       actions Bayer voluntarily undertook beyond federal requirements, those claims

       either: (1) do not implicate the explicit preemptive text of the MDA for the

       reasons identified in Malander; or (2) assert a violation of a federal requirement,

       in that the FDA allegedly imposed training requirements regarding Essure, and

       federal law generally requires a manufacturer to submit a PMA supplement

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020        Page 30 of 41
       before making any change that affects the safety or effectiveness of a device. See

       21 C.F.R. § 814.39. In either case, the claim would not be expressly preempted.


                                               Implied Preemption

[57]   As to implied preemption, a product is defective under the IPLA if the seller

       negligently failed to give reasonably complete instructions on proper use. See

       I.C. § 34-20-4-2. Applying the Seventh Circuit’s analytical framework in

       Bausch, a reasonable fact-finder could conclude that Bayer breached a state-law

       duty—i.e., failed to exercise reasonable care under the circumstances—by

       failing to comply with federal training requirements. We discern no way in

       which enforcing the state-law duty would implicate Buckman concerns or

       interfere with the federal regulation of medical devices. See Bausch, 630 F.3d at

       558 (determining that a plaintiff may pursue a claim based on a “breach of a

       well-recognized duty owed to her under state law . . . so long as she can show

       that she was harmed by a violation of applicable federal law”). Similarly, to the

       extent the Women allege liability in connection with the self-assumed duties,

       we discern no conflict with the federal regulatory scheme. See id. We therefore

       conclude that the failure-to-instruct claims are not impliedly preempted.


[58]   The Women have stated a cognizable claim for a failure to adequately instruct.


                                        Remaining Tort Claims
[59]   In addition to claims of manufacturing defects in Counts 1 and 7 and claims of

       a failure to warn or instruct in Counts 2 and 5, the complaint involves several

       other tort claims. That is, the Women allege that they were physically injured

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020      Page 31 of 41
       by Essure as a result of (a) fraudulent misrepresentation and fraud in the

       inducement in Count 3; (b) fraudulent concealment and fraudulent omissions in

       Count 4; and (c) negligent failure to test in Count 6. At bottom, these are

       product-liability claims governed by the IPLA. See I.C. § 34-20-1-1; cf. Cavender

       v. Medtronic, Inc., No. 3:16-CV-232, 2017 WL 1365354, at *13 (N.D. Ind. Apr.

       14, 2017) (noting that, “[n]otwithstanding the many ways [the plaintiff] dresses

       her claims, they all boil down to a claim for personal injuries allegedly caused

       by a . . . medical device” and the IPLA “affords the only avenue” for bringing

       such claims). Indeed, in the complaint, the Women state that the IPLA forms

       the basis for these claims. See Appellant’s App. Vol. 3 at 136 (stating that

       “Counts 1-7 fall under the Indiana Product[] Liability Act”). Moreover, on

       appeal, the Women confirm that the IPLA forms the basis for these claims. See

       Br. of Appellee at 16 (“All the [Women’s] claims are based on the [IPLA] and

       the multiple theories that a product can be defined ‘defective’ under that Act”).


[60]   We reiterate that the IPLA permits only three types of product-liability claims:

       (1) a design defect, (2) a manufacturing defect, and (3) a defect due to failing to

       adequately warn or instruct. The Women have not alleged a design defect and

       we have already addressed whether the Women stated viable claims for a

       manufacturing defect and a defect due to failing to adequately warn or instruct.

       To the extent the Women argue that Indiana law recognizes additional types of




       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020       Page 32 of 41
       defects, we disagree.11 Therefore, having addressed the cognizable grounds for

       tort liability under Indiana law, we reverse the denial of judgment on the

       pleadings as to the remaining tort claims. See I.C. § 34-20-1-1 (stating that the

       IPLA governs when it applies, “regardless of the substantive legal theory or

       theories upon which the action is brought”).12


[61]   For the foregoing reasons, we reverse the denial of judgment on the pleadings

       as to the tort claims set forth in Count 3, Count 4, and Count 6.13


                                   Uniform Commercial Code
[62]   Turning to Count 8, the Women allege that Bayer is liable under the Uniform

       Commercial Code (“UCC”) for the breach of an express warranty—allegations

       that sound in contract law rather than tort law. Decades ago, this Court

       concluded that the adoption of the IPLA “did not vitiate the provisions of the

       UCC” and that a litigant could proceed on both tort-based and contract-based

       theories. Hitachi Const. Mach. Co., Ltd. v. AMAX Coal Co., 737 N.E.2d 460, 465

       (Ind. Ct. App. 2000) (quoting B & B Paint Corp. v. Shrock Mfg., Inc., 568 N.E.2d
1017, 1020 (Ind. Ct. App. 1991), trans. denied), trans. denied. However, in the




       11
         Even though the IPLA does not recognize additional types of defects—such as a defect for a failure to test,
       which forms the basis for the Women’s allegations in Count 6—we again note that any allegation of a
       violation of a federal requirement may support a claim of a manufacturing defect under the IPLA.
       12
         On appeal, the Women assert duties regarding post-market safety surveillance and risk management. As
       Bayer notes, it does not seem that the complaint contains corresponding allegations. Regardless, even if
       those tort claims are contained in the complaint, we would reverse as to those claims for the same reasons.
       13
         Having concluded that the claims set forth in these counts are not cognizable, we do not address other
       arguments regarding the claims.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                              Page 33 of 41
       ensuing years, our Supreme Court has “never addressed whether the [IPLA]

       preempts warranty-based theories of recovery for physical harm.” Kovach v.

       Caligor Mw., 913 N.E.2d 193, 197 (Ind. 2009). In any case, we follow this

       Court’s long-standing precedent that express-warranty claims are not subsumed

       by the IPLA, particularly in light of the legislative inaction as to the relationship

       between the UCC and the IPLA. See, e.g., DePuy, Inc. v. Farmer, 847 N.E.2d
160, 168 (Ind. 2006) (discussing the doctrine of legislative acquiescence).


[63]   Pursuant to the UCC as set forth in Indiana Code Section 26-1-2-313(1),


               Express warranties by the seller are created as follows:


               (a) any affirmation of fact or promise made by the seller to the
               buyer which relates to the goods and becomes part of the basis of
               the bargain creates an express warranty that the goods shall
               conform to the affirmation or promise.


               (b) any description of the goods which is made part of the basis of
               the bargain creates an express warranty that the goods shall
               conform to the description.


               (c) any sample or model which is made part of the basis of the
               bargain creates an express warranty that the whole of the goods
               shall conform to the sample or model.


       Moreover, “[i]t is not necessary to the creation of an express warranty that the

       seller use formal words such as ‘warrant’ or ‘guarantee’ or that he have a

       specific intention to make a warranty,” however, “an affirmation merely of the




       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020        Page 34 of 41
       value of the goods or a statement purporting to be merely the seller’s opinion or

       commendation of the goods does not create a warranty.” I.C. § 26-1-2-313(2).


                                      Adequacy of the Pleading
                                                     Causation

[64]   As an initial matter, Bayer argues that the Women failed to adequately plead a

       claim of breach of warranty. Bayer asserts that the Women “simply assert a

       laundry list of alleged misrepresentations without describing a ‘causal link’ . . .

       [to] any injuries.” Br. of Appellant at 35-36. Bayer contends that the

       allegations are impermissibly conclusory, arguing that the complaint “includes

       no allegations as to which of the multitude of supposed misrepresentations were

       actually reviewed by each [p]laintiff, much less how they influenced each

       [p]laintiff’s decisions.” Id. at 35. Yet, in alleging a breach of warranty, the

       Women quote statements purportedly made when advertising Essure. See, e.g.,

       Appellant’s App. Vol. 3 at 201 (cross-referencing statements quoted at 168-78).

       The Women also focus on statements on the Essure label. See, e.g., id. (cross-

       referencing statements quoted at 167-68). The Women allege that the

       representations “became part of the basis of the bargain,” id. at 202, and that

       “[t]he breach of the warranty was a substantial factor in bringing about [the

       Women’s] injuries,” id. at 203. The Women further allege that the Women

       “were justified in their reliance on . . . representations and marketing.” Id.


[65]   Having reviewed the matter, we conclude that the allegations regarding a

       breach of a warranty are sufficient to satisfy the notice-pleading standard.


       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020        Page 35 of 41
       Indeed, regardless of the number of alleged misrepresentations set forth in the

       complaint, Bayer nevertheless has notice of specific statements the Women

       allege support a claim of breach of warranty. Ultimately, Bayer is “on notice

       concerning why it is potentially liable and what it stands to lose.” KS&E Sports,
72 N.E.3d at 901 (quoting Noblesville Redev. Comm’n, 674 N.E.2d at 564).


                                                    Vertical Privity

[66]   Next, Bayer contends that the Women “fail to allege a crucial element of their

       claims for breach of express warranty—vertical privity.” Br. of Appellant at 36.

       “[V]ertical privity exists only between immediate links in a distribution chain.”

       Hyundai Motor Am., Inc. v. Goodin, 822 N.E.2d 947, 952 (Ind. 2005). “A buyer

       in the same chain who did not purchase directly from a seller is ‘remote’ as to

       that seller”—i.e., the buyer lacks vertical privity as to that seller. Id.14


[67]   Here, the Women have not alleged that they acquired Essure directly from

       Bayer. Therefore, the Women have not alleged vertical privity. According to

       Bayer, the complaint is inadequate because vertical privity is required. In

       arguing that vertical privity is required, Bayer directs us to two federal court

       cases. In one of those cases, the federal court indeed concluded that “vertical

       privity is required for claims of breach of express warranty” under Indiana law.

       Atkinson v. P & G-Clairol, Inc., 813 F. Supp. 2d 1021, 1026 (N.D. Ind. 2011).




       14
          Our Supreme Court’s Goodin decision extensively discusses privity. See id. at 951-59. However, the case
       ultimately addresses whether vertical privity is required for claims involving an implied warranty. See id. at
       959. The case does not address vertical privity as to claims involving an express warranty under the UCC.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                                Page 36 of 41
       However, in the other case, the federal court recognized an exception to that

       general requirement. See Ryden v. Tomberlin Auto. Grp., No. 1:11-cv-1215, 2012
WL 4470266, at *2 (S.D. Ind. Sep. 27, 2012). The exception is outlined in

       Prairie Prod., Inc. v. Agchem Div.-Pennwalt Corp., wherein this Court noted that

       “the authority in favor of discarding the privity requirement in express warranty

       cases is overwhelming.” 514 N.E.2d 1299, 1302 (Ind. 1987), reh’g denied. This

       Court ultimately held that a remote purchaser was “not precluded from suing [a

       manufacturer] because of lack of privity of contract, where [the manufacturer]

       allegedly made express warranties” directly to the remote purchaser. Id.


[68]   Here, the Women allege that Bayer made express warranties directly to them.

       See Appellant’s App. Vol. 3 at 202-03 (alleging that affirmations of fact became

       express warranties and the Women relied on those warranties in using Essure).

       Adhering to Prairie Prod., Inc., we conclude that vertical privity is not required

       to pursue a claim based on those alleged express warranties. Thus, Bayer is not

       entitled to judgment on the pleadings due to a failure to allege vertical privity.15


                                            Express Preemption
[69]   We now turn to whether federal law expressly preempts a claim that Bayer

       breached an express warranty. An express warranty arises when a person

       voluntarily enters a private contract. See generally State v. Int’l Bus. Machs. Corp.,




       15
         The Women also allege liability under the Uniform Commercial Code due to express warranties made to
       physicians. In raising the issue of privity on appeal, Bayer does not challenge the physician-related claims.



       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                               Page 37 of 41
       51 N.E.3d 150, 160 (Ind. 2016) (discussing principles of freedom to contract).

       Moreover, when the United States Supreme Court has considered preemption

       in other contexts, the Court has distinguished “state-imposed obligations” from

       “self-imposed undertakings,” Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 228

       (1995), determining that “a common-law remedy for a contractual commitment

       voluntarily undertaken” should not be regarded as a requirement imposed

       under state law, Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 526 (1992).


[70]   Here, the preemptive text in the MDA prohibits only the enforcement of a

       different or additional state-imposed requirement. See 21 U.S.C. § 360k(a)

       (“[N]o State or political subdivision of a State may establish or continue in

       effect with respect to a device . . . any requirement . . . which is different from,

       or in addition to, any requirement applicable under this chapter to the

       device[.]”). We therefore conclude that the MDA does not expressly preempt a

       claim predicated upon the breach of an express warranty, which arises from a

       self-imposed undertaking.16 See Mitchell v. Collagen Corp., 126 F.3d 902, 915 (7th

       Cir. 1997) (concluding that “[a] state judgment based on the breach of an

       express representation” is not preempted under the MDA); Michael v. Shiley,

       Inc., 46 F.3d 1316, 1325-26 (3rd Cir. 1995) (determining that express warranty

       claims were not expressly preempted under the MDA, noting that “[t]he parties

       to a contract, not the state, define the substantive obligations of the contract and



       16
         In arguing that the warranty claims are expressly preempted, Bayer argues that the FDA approved the
       factual assertions embodied in the warranties. However, because the MDA does not restrict the
       enforceability of self-imposed requirements, it is of no moment whether the FDA approved the assertions.

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020                            Page 38 of 41
       hence any express warranties”), rejected on other grounds. Thus, the Women’s

       claim that Bayer breached an express warranty is not expressly preempted.


                                           Implied Preemption
[71]   In Buckman, the United States Supreme Court expressed concern about claims

       that “exist solely by virtue of the FDCA,” noting that such claims “exert an

       extraneous pull on the scheme established by Congress[.]” 531 U.S. at 353.

       Here, a claim that Bayer breached an express warranty does not involve federal

       law. Rather, the pertinent inquiry is whether Bayer broke a promise. See I.C. §

       26-1-2-313(1) (providing that an express warranty is a promise that goods will

       conform to a particular description or affirmation). Because the Buckman

       concerns are not present here, we conclude that the express-warranty claims are

       not impliedly preempted. See Mitchell, 126 F.3d at 915 (concluding, prior to

       Buckman, that “[a] state judgment based on the breach of an express

       representation by one of the parties does not necessarily interfere with the

       operation of the PMA”).


[72]   Ultimately, Bayer has not demonstrated its entitlement to judgment on the

       pleadings on the Women’s claims that Bayer breached an express warranty.


                                         Consumer Sales Act
[73]   In Count 9, the final count of the complaint, the Women allege that Bayer is

       liable under provisions of the Indiana Consumer Sales Act. In its Brief of

       Appellant, Bayer mentions the Indiana Consumer Sales Act just once, baldly

       asserting that the “claims for . . . violations of the Indiana Consumer Sales Act

       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020      Page 39 of 41
       are not pleaded with the specificity required under Trial Rule 9(B).” Br. of

       Appellant at 36. Bayer does not cite to the portion of the complaint that

       contains allegations under the Indiana Consumer Sales Act. Moreover, Bayer

       does not quote from Rule 9(B) or the Indiana Consumer Sales Act, and Bayer

       does not specifically explain why Rule 9(B) applies to claims arising under the

       Act. We conclude that Bayer waived its appellate argument that Bayer is

       entitled to judgment on the pleadings for claims under the Indiana Consumer

       Sales Act. Ind. Appellate Rule 46(A)(8)(a) (“The argument must contain the

       contentions of the appellant on the issues presented, supported by “cogent

       reasoning” and citations to the “Appendix or parts of the Record on Appeal

       relied on”); see Robinson v. State, 5 N.E.3d 362, 365 n.6 (Ind. 2014) (identifying

       appellate waiver where a party did not adequately develop an argument).



                                                Conclusion
[74]   Bayer is entitled to judgment on the pleadings on all tort claims premised on the

       failure to strengthen label warnings because federal law did not require Bayer to

       do so. Next, Bayer is entitled to judgment on the pleadings on all tort claims

       that do not involve a defect recognized by the IPLA. Further, as to the claim

       that Bayer is liable for a failure to warn, because the IPLA contemplates a

       defect only where labeling or packaging is inadequate—and because the

       Women have not alleged that Bayer deviated from the FDA-approved labeling

       or packaging—Bayer is entitled to judgment on the pleadings on that claim.

       We therefore reverse the denial of the 12(C) motion as to the foregoing claims.


       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020       Page 40 of 41
       However, because Bayer has otherwise not demonstrated its entitlement to

       judgment on the pleadings, we affirm the judgment in all other respects.


[75]   Affirmed in part, reversed in part, and remanded for further proceedings.


       Najam, J., and Baker, S.J., concur.




       Court of Appeals of Indiana | Opinion 19A-CT-625 | August 19, 2020    Page 41 of 41